UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6541



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


CARROLL EUGENE DODSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:94-cr-40106-jlk-1)


Submitted:     June 19, 2008                 Decided:   June 25, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carroll Eugene Dodson, Appellant Pro Se. Ray Burton Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carroll Eugene Dodson appeals the district court’s order

reducing his sentence, pursuant to 18 U.S.C. § 3582(c)(2) (2000),

from 524 to 456 months of imprisonment.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the   reasons   stated   by   the   district   court.   See   United   States

v. Dodson, No. 7:94-cr-40106-jlk-1 (W.D. Va. Apr. 2, 2008).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                    - 2 -